  Case 1:20-cv-04074-NLH Document 15 Filed 01/28/21 Page 1 of 2 PageID: 97



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JEFFREY JOHN VALENTA,          :
                               :
          Petitioner,          :    Civ. No. 20-4074 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Jeffrey John Valenta
1941 Dearborn Drive
White Oak, PA 15131

     Petitioner Pro se

Rachael Honig, Acting United States Attorney
Elizabeth Pascal, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
PO Box 2098
Camden, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Jeffrey Valenta filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging

the Bureau of Prisons’ calculation of his sentence, see ECF No.

1; and

     WHEREAS, Respondent opposed the petition, ECF No. 10; and
  Case 1:20-cv-04074-NLH Document 15 Filed 01/28/21 Page 2 of 2 PageID: 98



     WHEREAS, Petitioner filed a motion for summary judgment,

ECF No. 11; and

     WHEREAS, the United States filed a letter on January 26,

2021 indicating that Petitioner was granted compassionate

release by his sentencing court on January 12, 2021, United

States v. Valenta, No. 2:15-cr-0161 (W.D. Pa. Jan. 12, 2021),

ECF No. 14; and

     WHEREAS, the sentencing court reduced Petitioner’s sentence

to time served, see id. at 3; and

     WHEREAS, Petitioner’s habeas petition challenging the BOP’s

calculation of his sentence is moot considering his release from

BOP custody.    See Hayes v. Ortiz, No. 17-6459, 2020 WL 5406157,

at *2 (D.N.J. Sept. 9, 2020),

     THEREFORE, IT IS on this       28th     day of January, 2021

     ORDERED that the petition is dismissed as moot.           The Clerk

shall terminate all pending motions; and it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail and mark this case closed.




                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
